Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 1 of 9 PageID #: 348




                             UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF NEW YORK



     SEOUL SEMICONDUCTOR CO., LTD.,                             Case No. 1:19-cv-06719 (MKB/ST)
     and SEOUL VIOSYS CO., LTD.,                              COUNTER-DEFENDANTS’ ANSWER
                                                              AND AFFIRMATIVE DEFENSES TO
                   Plaintiffs / Counter-Defendants,           COUNTER-PLAINTIFF’S
                                                              COUNTERCLAIMS
                   -v-
     SATCO PRODUCTS, INC.,

                   Defendant/Counter-Plaintiff.



         Counter-Defendants Seoul Semiconductor Co., Ltd. (“Seoul Semiconductor”) and Seoul

 Viosys Co., Ltd. (“Seoul Viosys”) (collectively “Counter-Defendants”) hereby respond to the

 Counterclaims of Counter-Plaintiff Satco Products, Inc. (“Satco”). The numbered paragraphs

 below correspond to the numbered paragraphs of the Counterclaims. Any allegations or

 averments not specifically admitted herein are denied.

                                                     Parties1

         1.       Counter-Defendants admit the allegations in paragraph 1 of the Counterclaims.

         2.       Counter-Defendants admit the allegations in paragraph 2 of the Counterclaims.

         3.       Counter-Defendants admit the allegations in paragraph 3 of the Counterclaims.




 1
  To facilitate the Court’s comparison of the Counterclaims and Answer, Counter-Defendants have incorporated the
 headings from the Counterclaims. The use of these headings should not be interpreted as an admission that Counter-
 Defendants agree with the headings, and Counter-Defendants reserve their right to object to the headings and their
 implications.
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 2 of 9 PageID #: 349




                                     Jurisdiction and Venue

        4.     Counter-Defendants admit that the Counterclaims purport to allege an action

 under the Declaratory Judgment Act, Title 28 United States Code, and that, through its

 Counterclaims, seeks relief authorized under the Declaratory Judgment Act. Counter-Defendants

 deny the remaining allegations of paragraph 4 of the Counterclaims.

        5.     Counter-Defendants admit that the Court has personal jurisdiction over Counter-

 Defendants and deny the remaining allegations of paragraph 5 of the Counterclaims.

        6.     Counter-Defendants admit that venue would be proper in the judicial district

 where the Counter-Plaintiff is located. Counter-Defendants deny the remaining allegations of

 paragraph 6 of the Counterclaims.


                                          Background

        7.     Counter-Defendants admit the allegations in paragraph 7 of the Counterclaims.

        8.     Counter-Defendants admit the allegations in paragraph 8 of the Counterclaims.

        9.     Counter-Defendants admit the allegations in paragraph 9 of the Counterclaims.

        10.    Counter-Defendants admit the allegations in paragraph 10 of the Counterclaims.

        11.    Counter-Defendants admit the allegations in paragraph 11 of the Counterclaims.

        12.    Counter-Defendants admit the allegations in paragraph 12 of the Counterclaims.

        13.    Counter-Defendants admit the allegations in paragraph 13 of the Counterclaims.

        14.    Counter-Defendants admit the allegations in paragraph 14 of the Counterclaims.

        15.    Counter-Defendants admit the allegations in paragraph 15 of the Counterclaims.

        16.    Counter-Defendants admit the allegations in paragraph 16 of the Counterclaims.

        17.    Counter-Defendants admit the allegations in paragraph 17 of the Counterclaims.

        18.    Counter-Defendants admit the allegations in paragraph 18 of the Counterclaims.



                                                2
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 3 of 9 PageID #: 350




                                             COUNT I

                     Declaratory Judgment of Invalidity of the ’489 patent

        19.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-18 of the Counterclaims as though fully set forth herein.

        20.     Counter-Defendants deny the allegations in paragraph 20 of the Counterclaims.

        21.     Counter-Defendants deny the allegations in paragraph 21 of the Counterclaims.

        22.     Counter-Defendants deny the allegations in paragraph 22 of the Counterclaims.

                                            COUNT II

                Declaratory Judgment of Non-Infringement of the ’489 patent

        23.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-22 of the Counterclaims as though fully set forth herein.

        24.     Counter-Defendants deny the allegations in paragraph 24 of the Counterclaims.

        25.     Counter-Defendants deny the allegations in paragraph 25 of the Counterclaims.

                                            COUNT III

                     Declaratory Judgment of Invalidity of the ’098 patent

        26.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-25 of the Counterclaims as though fully set forth herein.

        27.     Counter-Defendants deny the allegations in paragraph 27 of the Counterclaims.

        28.     Counter-Defendants deny the allegations in paragraph 28 of the Counterclaims.

        29.     Counter-Defendants deny the allegations in paragraph 29 of the Counterclaims.




                                                 3
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 4 of 9 PageID #: 351




                                            COUNT IV

                Declaratory Judgment of Non-Infringement of the ’098 patent

        30.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-29 of the Counterclaims as though fully set forth herein.

        31.     Counter-Defendants deny the allegations in paragraph 31 of the Counterclaims.

        32.     Counter-Defendants deny the allegations in paragraph 32 of the Counterclaims.

                                            COUNT V

                     Declaratory Judgment of Invalidity of the ’031 patent

        33.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-32 of the Counterclaims as though fully set forth herein.

        34.     Counter-Defendants deny the allegations in paragraph 34 of the Counterclaims.

        35.     Counter-Defendants deny the allegations in paragraph 35 of the Counterclaims.

        36.     Counter-Defendants deny the allegations in paragraph 36 of the Counterclaims.

                                            COUNT VI

                Declaratory Judgment of Non-Infringement of the ’031 patent

        37.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-36 of the Counterclaims as though fully set forth herein.

        38.     Counter-Defendants deny the allegations in paragraph 38 of the Counterclaims.

        39.     Counter-Defendants deny the allegations in paragraph 39 of the Counterclaims.

                                           COUNT VII

                     Declaratory Judgment of Invalidity of the ’575 patent

        40.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-39 of the Counterclaims as though fully set forth herein.




                                                 4
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 5 of 9 PageID #: 352




        41.     Counter-Defendants deny the allegations in paragraph 41 of the Counterclaims.

        42.     Counter-Defendants deny the allegations in paragraph 42 of the Counterclaims.

        43.     Counter-Defendants deny the allegations in paragraph 43 of the Counterclaims.

                                           COUNT VIII

                Declaratory Judgment of Non-Infringement of the ’575 patent

        44.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-43 of the Counterclaims as though fully set forth herein.

        45.     Counter-Defendants deny the allegations in paragraph 45 of the Counterclaims.

        46.     Counter-Defendants deny the allegations in paragraph 46 of the Counterclaims.

                                            COUNT IX

                     Declaratory Judgment of Invalidity of the ’476 patent

        47.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-47 of the Counterclaims as though fully set forth herein.

        48.     Counter-Defendants deny the allegations in paragraph 48 of the Counterclaims.

        49.     Counter-Defendants deny the allegations in paragraph 49 of the Counterclaims.

        50.     Counter-Defendants deny the allegations in paragraph 50 of the Counterclaims.

                                            COUNT X

                Declaratory Judgment of Non-Infringement of the ’476 patent

        51.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-50 of the Counterclaims as though fully set forth herein.

        52.     Counter-Defendants deny the allegations in paragraph 52 of the Counterclaims.

        53.     Counter-Defendants deny the allegations in paragraph 53 of the Counterclaims.




                                                 5
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 6 of 9 PageID #: 353




                                            COUNT XI

                     Declaratory Judgment of Invalidity of the ’020 patent

        54.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-53 of the Counterclaims as though fully set forth herein.

        55.     Counter-Defendants deny the allegations in paragraph 55 of the Counterclaims.

        56.     Counter-Defendants deny the allegations in paragraph 56 of the Counterclaims.

        57.     Counter-Defendants deny the allegations in paragraph 57 of the Counterclaims.

                                           COUNT XII

                Declaratory Judgment of Non-Infringement of the ’020 patent

        58.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-57 of the Counterclaims as though fully set forth herein.

        59.     Counter-Defendants deny the allegations in paragraph 59 of the Counterclaims.

        60.     Counter-Defendants deny the allegations in paragraph 60 of the Counterclaims.

                                           COUNT XIII

                     Declaratory Judgment of Invalidity of the ’533 patent

        61.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-60 of the Counterclaims as though fully set forth herein.

        62.     Counter-Defendants deny the allegations in paragraph 62 of the Counterclaims.

        63.     Counter-Defendants deny the allegations in paragraph 63 of the Counterclaims.

        64.     Counter-Defendants deny the allegations in paragraph 64 of the Counterclaims.




                                                 6
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 7 of 9 PageID #: 354




                                           COUNT XIV

                Declaratory Judgment of Non-Infringement of the ’533 patent

        65.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-64 of the Counterclaims as though fully set forth herein.

        66.     Counter-Defendants deny the allegations in paragraph 66 of the Counterclaims.

        67.     Counter-Defendants deny the allegations in paragraph 67 of the Counterclaims.

                                           COUNT XV

                     Declaratory Judgment of Invalidity of the ’626 patent

        68.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-67 of the Counterclaims as though fully set forth herein.

        69.     Counter-Defendants deny the allegations in paragraph 69 of the Counterclaims.

        70.     Counter-Defendants deny the allegations in paragraph 70 of the Counterclaims.

        71.     Counter-Defendants deny the allegations in paragraph 71 of the Counterclaims.

                                           COUNT XVI

                Declaratory Judgment of Non-Infringement of the ’626 patent

        72.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-71 of the Counterclaims as though fully set forth herein.

        73.     Counter-Defendants deny the allegations in paragraph 73 of the Counterclaims.

        74.     Counter-Defendants deny the allegations in paragraph 74 of the Counterclaims.

                                          COUNT XVII

                     Declaratory Judgment of Invalidity of the ’868 patent

        75.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-74 of the Counterclaims as though fully set forth herein.




                                                 7
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 8 of 9 PageID #: 355




        76.     Counter-Defendants deny the allegations in paragraph 76 of the Counterclaims.

        77.     Counter-Defendants deny the allegations in paragraph 77 of the Counterclaims.

                                          COUNT XVIII

                Declaratory Judgment of Non-Infringement of the ’868 patent

        78.     Counter-Defendants repeat and re-allege each and every response to the

 allegations in paragraphs 1-77 of the Counterclaims as though fully set forth herein.

        79.     Counter-Defendants deny the allegations in paragraph 79 of the Counterclaims.

        80.     Counter-Defendants deny the allegations in paragraph 80 of the Counterclaims.

        81.     Counter-Defendants deny the allegations in paragraph 81 of the Counterclaims.

                            ANSWER TO REQUEST FOR RELIEF

        To the extent that a response to Counter-Plaintiff’s request for relief is required, Counter-

 Defendants deny that Counter-Plaintiff is entitled to any relief or judgment against Counter-

 Defendants. Counter-Defendants respectfully request that the Court deny the same.

                                  AFFIRMATIVE DEFENSES

        Without admitting or acknowledging that it bears the burden of proof as to any of them,

 Counter-Defendants assert the following defenses. Counter-Defendants reserve the right to

 amend and supplement their Answer as further information becomes available.

                               FIRST AFFIRMATIVE DEFENSE

        Counter-Plaintiff’s claims for relief fail to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        Any purported claim by Counter-Plaintiff for equitable relief is barred by the doctrine of

 unclean hands, laches, waiver, and/or estoppel.




                                                   8
Case 1:19-cv-06719-GRB-SMG Document 20 Filed 02/20/20 Page 9 of 9 PageID #: 356




                              THIRD AFFIRMATIVE DEFENSE

        Counter-Plaintiff’s claims fail in whole or part to the extent Counter-Plaintiff has suffered

 no damages.

                              FOURTH AFFIRMATIVE DEFENSE

        Counter-Defendants acted in good faith in all activities relevant to this action, thereby

 precluding Counter-Plaintiff from recovering its reasonable attorneys’ fees and/or costs under 35

 U.S.C. § 285, even if Counter-Plaintiff prevails.

                               FIFTH AFFIRMATIVE DEFENSE

        Counter-Defendants reserve the right to present any additional defenses that may be

 revealed during discovery.



 Dated: February 20, 2020                                Respectfully submitted,
        New York, New York.


                                              By: /s/ Michael B. Eisenberg
                                                     Michael B. Eisenberg
                                                     Michael.Eisenberg@hklaw.com
                                                     Leonie Huang
                                                     Leonie.Huang@hklaw.com
                                                     Holland & Knight LLP
                                                     31 West 52nd Street
                                                     New York, New York 10019
                                                     Telephone: 212.513.3529
                                                     Facsimile: 212.385.9010

                                                          Etai Lahav
                                                          RADULESCU LLP
                                                          350 Fifth Avenue, Suite 6910
                                                          New York, NY 10118
                                                          Tel. 646-502-5950
                                                          Fax. 646-502-5959
                                                          etai@radip.com


                                              Attorneys for Plaintiffs/Counter-Defendants




                                                     9
